DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                                 JOHN TRIPODI,
                                   Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D20-658

                                  [May 21, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Judge;
L.T. Case No. 432016CF000692A.

   John Tripodi, Perry, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and FORST, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.